Per Curiam,
An examination of the testimony in this ease convinces us that the findings of fact made by the learned court below were entirely justified, indeed required, by the evidence before the court. We do not see how any other or different findings could have been made with any propriety. The conclusions of law are so necessarily consequent upon such determinations of fact that they cannot be controverted. We are very clearly of opinion that the decree dismissing the bill was correct, and we affirm it upon the findings of fact and conclusions of law expressed in the opinion. It would have been more suitable if the findings had been expressed in separate and numbered clauses so as to present each one independently and distinctly, and such is the usual practice. We do not think, however, that the omission to do this is a cause of reversal, as the findings are expressed .severally, and are easily capable of separate consideration.
Decree affirmed and appeal dismissed at the cost of the plaintiffs.